Citation Nr: 0811436	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  96-42 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for bronchial asthma.

2.  Entitlement to initial evaluation in excess of 10 percent 
for paroxysmal atrial tachycardia prior to May 16, 2003.  

3.  Entitlement to an initial evaluation in excess of 
30 percent for paroxysmal atrial tachycardia as of May 16, 
2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at personal hearings at the RO before a 
VA hearing officer (August 1999) and two different Members of 
the Board (March 1998 and November 2000).  Transcripts of 
those hearings have been associated with the claims file.  

A brief account of the relevant procedural history is in 
order.  The veteran's claims file is a rebuilt file and some 
of the procedural documents are not of record.  Service 
connection was granted for paroxysmal atrial tachycardia, 
evaluated as 10 percent disabling as of June 30, 1993, and 
bronchial asthma, evaluated as 10 percent disabling as of 
June 8, 1994, by way of rating decisions issued in May 1994 
and August 1996, respectively.  The veteran's claims file was 
rebuilt around the beginning of 1997, and he was afforded a 
personal hearing with a Member of the Board in March 1998.  
The Board remanded the case in October 1998, with the issue 
listed as "To Be Determined."  

Subsequently, it was determined that the veteran had 
perfected appeals as to the issues of (1) entitlement to an 
initial evaluation in excess of 10 percent for bronchial 
asthma, (2) entitlement to an initial evaluation in excess of 
10 percent for paroxysmal atrial tachycardia, and, (3) 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  At the veteran's November 2000 
personal hearing before a Member of the Board, he withdrew 
his appeal for a TDIU.  Testimony was taken on the other 2 
issues which were remanded by the Board in April 2001 and 
October 2003 for further development.  The Board Member who 
conducted that hearing will sign this document.  In between 
those Board remands, a May 2003 supplemental statement of the 
case increased the evaluation for paroxysmal atrial 
tachycardia to 30 percent, effective May 16, 2003.  
Substantial compliance with the remands having been completed 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  Bronchial asthma has been primarily manifested by 
wheezing, congestion, shortness of breath, dyspnea on 
exertion, daily use of an inhaler, and rather frequent asthma 
attacks.  Severe bronchial asthma with one or more attacks of 
asthma weekly, marked dyspnea on exertion between attacks 
with only temporary relief by medication; FEV-1 of 40 to 
55 percent of predicted; FEV-1/FVC of 40 to 55 percent; at 
least monthly visits to a physician for required care of 
exacerbations; and intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids are 
not shown.  

2.  Paroxysmal atrial tachycardia was manifested by frequent 
attacks prior to May 16, 2003.  Several syncopal episodes a 
year, acute congestive heart failure, a workload of less than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, and left ventricular dysfunction with an ejection 
fraction or 30 to 50 percent are not shown at any time 
throughout the appeal period.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an initial evaluation of 30 percent, but no 
more, for bronchial asthma has been met; the criteria for an 
evaluation in excess of 30 percent for bronchial asthma has 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7 (2007), 4.97, Diagnostic Code (DC) 6202 
(1996 & 2007).

2.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an initial evaluation of 30 percent prior to 
May 16, 2003, but no more, for paroxysmal atrial tachycardia 
has been met; the criteria for an evaluation in excess of 
30 percent for paroxysmal atrial tachycardia prior to May 16, 
2003 has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7 (2007), 4.104, DCs 7013, 7015 
(1997), 7010, 7015 (2007).

3.  The criteria for an initial evaluation in excess of 
30 percent for paroxysmal atrial tachycardia as of May 16, 
2003 has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7 (2007), 4.104, DCs 7013, 7015 
(1996), 7010, 7015 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id.  
In the present case, the unfavorable AOJ decisions that are 
the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

The Board notes that the veteran has on numerous occasions 
submitted photocopies of relevant pages from the Code of 
Federal Regulations showing that he has actual knowledge of 
what exactly is needed to substantiate his claims for higher 
ratings, and that in his testimony and statements he has 
detailed the effect that the claimed worsening of his 
disabilities has had on his employment and daily life.  In a 
May 2007 notification letter, he was informed of what 
evidence was required to substantiate the claims, given 
proper notice as to degrees of disability and effective 
dates, provided examples of the types of medical and lay 
evidence that he may submit, told of his and VA's respective 
duties for obtaining evidence, and asked to submit evidence 
and/or information in his possession to the AOJ.  The case 
was subsequently readjudicated when the Appeals Management 
Center issued a supplemental statement of the case in August 
2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Social Security Administration (SSA) records, private medical 
records, vocational rehabilitation records, hearing 
transcripts, service personnel records and service treatment 
records.  While the veteran submitted a few SSA records he 
had in his position, VA was not able to obtain all of the 
veteran's SSA records as they were reportedly destroyed.  VA 
was also not able to obtain VA examination reports from 1982 
and 1994.  The veteran was given notice that SSA records and 
VA examination reports could not be obtained and that he 
should submit any records that he has in his possession (see 
VA letters dated November 13, 2002 and May 29, 2007).  The 
Board notes that the veteran's claims file is a rebuilt file; 
however, there is no indication that any other treatment 
records exist that should be requested, or that any available 
pertinent evidence has not been received.  VA examinations 
were provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
II. Increased Ratings

The veteran asserts that he warrants disability ratings in 
excess of those assigned throughout the appeal period for 
bronchial asthma and paroxysmal atrial tachycardia.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).
	
Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following initial 
awards of service connection for bronchial asthma and 
paroxysmal atrial tachycardia, VA must address all evidence 
that was of record from the date of the filing of the claims 
on which service connection was granted (or from other 
applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  The Board acknowledges that 
in cases where entitlement to compensation has already been 
established a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

The Board again notes that the veteran's file has been 
rebuilt and some of the evidence has not been found.  
Findings from some VA examinations have been reported in 
statements of the case and rating decisions issued by VA.  
While VA does not have the actual examination reports, there 
is no reason to doubt the findings as reported in these VA 
documents in this case. 

The Board wishes to make it clear that it understands the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The caselaw does not, however, lower the legal standard for 
proving a claim, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).

A. Bronchial Asthma

The veteran's bronchial asthma is currently evaluated as 
10 percent disabling.  He asserts that a higher evaluation is 
warranted.  

Legal Criteria

The criteria for evaluating disabilities of the respiratory 
system were amended in September 1996.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran 
although new rating criteria only apply to the period of time 
after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Therefore, the Board must evaluate the veteran's 
claim under both the former criteria in the VA schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.  

The applicable rating criteria for bronchial asthma were 
amended effective October 7, 1996.  61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).  

Under the former DC 6602, in effect prior to October 7, 1996, 
mild bronchial asthma; paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks warranted a 10 percent evaluation.  38 C.F.R. § 4.97, 
DC 6602 (1996).  Moderate bronchial asthma; asthmatic attacks 
rather frequent (separated by only 10-14 days intervals) with 
moderate dyspnea on exertion between attacks warranted a 
30 percent evaluation.  Id.  Severe bronchial asthma; 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded warranted a 60 percent evaluation.  Id.  Pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health warranted a 100 percent evaluation.  Id.  

Under the current DC 6602, in effect as of October 7, 1996, 
when forced expiratory volume after 1 second (FEV-1) is 71 to 
80 percent of predicted or; FEV-1/FVC (forced vital capacity) 
is 71 to 80 percent, or; intermittent inhalation or oral 
bronchodilator therapy, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.97, DC 6602 (2007).  When FEV-1 is 56 to 
70 percent of predicted or; FEV-1/FVC is 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, a 30 percent 
evaluation is warranted.  Id.  When FEV-1 is 40 to 55 percent 
of predicted, or; FEV-1/FVC is 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation is warranted.  Id.  When the FEV-1 is 
less than 40 percent predicted, or FEV-1/FVC is less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications a 100 percent evaluation is 
warranted.  Id.

The Board notes that the supplementary information published 
with promulgation of the rating criteria indicates that post-
bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilation).

Analysis

After a careful review of the evidence, the Board is of the 
opinion that with reasonable doubt resolved in favor of the 
veteran, a 30 percent evaluation, but no more, is warranted 
for bronchial asthma.  The preponderance of the evidence is 
against a finding that an evaluation in excess of 30 percent 
is warranted for bronchial asthma.  

According to an August 1996 rating decision, at a March 1995 
VA examination the veteran reported having episodes of 
congestion and wheezing year round that were worse during the 
high pollen season.  He was reportedly using Primatene spray 
for his asthma and had no complaint of hemoptysis or chest 
pain.  Pulmonary function tests reportedly revealed "FEV-
1/FVC - Pred 0.81, Best - Meas 0.90 and %Prd 112%."  The 
report stated that the examiner could not get consistent 
attempts.  

The veteran was afforded a VA examination in June 1996.  An 
unsigned examination report shows that at that examination he 
described having a year round problem that bothers him with 
wheezing, congestion, and shortness of breath.  These 
symptoms reportedly occurred periodically.  He was on 
Proventil inhaler plus another medication for his asthma.  At 
the time of the examination he had no evidence of wheezes, 
rales or rhonchi.  The unsigned report does not show a 
diagnosis.  According to an August 1996 rating decision, 
pulmonary tests were performed at this examination and showed 
a finding of 104 percent of predicted.  The rating decision 
does not specify if this is for FEV-1 or another result.      

At his personal hearing before a Member of the Board in March 
1998, the veteran testified that he believed he was entitled 
to a 60 percent disability evaluation for asthma based on his 
service treatment records.  The Board notes that it must 
determine the appropriate rating for the level of disability 
throughout the appeal period, as opposed to during service.  
The veteran further stated that he used an inhaler for his 
asthma 2 to 3 times a day.

At the veteran's August 1999 hearing officer hearing, he 
testified that he has hyperventilation with changes in 
weather and humidity and that his asthma is aggravated by 
pollen and heat.  He also stated that he uses an inhaler to 
clear his lungs.  He testified that he has a "direct 
[asthma] attack" maybe bi-weekly, but shortness of breath 
can occur any time.  He elaborated that the attacks are not 
so severe that he is hospitalized but that he recognizes them 
as being asthma attacks and that he has to get on an 
asthmatic inhaler, a machine that helps him breath.  He 
stated that he also has to use his Primatene Mist during an 
attack.  

The veteran was afforded a VA examination in September 1999.  
At that examination he reported having asthma flares weekly 
or every other week.  He stated that when his asthma flares 
he will have symptoms of shortness of breath, tightness in 
his chest, wheezing, and nasal stuffiness.  He has an inhaler 
that he uses along with Primatene Mist, and this will usually 
relieve his symptoms.  On physical examination, the lungs 
were clear to auscultation and resonant to percussion.  The 
examiner did not hear any rales, wheezes, or rhonchi.  The 
impression given was asthma.  

At the veteran's November 2000 personal hearing before a 
Member of the Board, he testified that he uses a bronchial 
inhaler daily and that while he used to use his inhaler as 
needed, his physician now recommended that he use it every 
day.  He reported daily usage for the last few years.  He 
stated that he has shortness of breath and difficulty 
breathing every day and that this can become severe weekly or 
bi-weekly depending on his activities and the climate.  Using 
his inhaler does not completely relieve these symptoms.  He 
stated that his inhaler was his primary treatment and that he 
had not gotten a prescription to use at that time.     

According to the September 2002 VA examination report, the 
veteran reported using an albuterol inhaler since 1980.  He 
stated that he uses his inhaler two to four times a week and 
sometimes as often as four times a day.  His symptoms are 
reportedly worse in damp weather and when there is more 
pollen.  He reported his symptoms had been increasing in 
recent years.  On physical examination his lungs were clear 
to auscultation and percussion.  The diagnosis given was 
asthma and the examiner commented that the veteran's asthma 
had increased in frequency in recent years.

Pulmonary function tests were performed in connection with 
the veteran's September 2002 VA examination.  These tests 
reportedly showed spirometry results of FEV-1 as 77 percent 
of predicted and FEV-1/FVC as 80 percent and showed 
bronchodilator results of FEV-1 as 85 percent of predicted 
and FEV-1/FVC as 83 percent.  

The Board notes that in September 1999 the veteran became a 
licensed practical nurse and has had some medical training.  
At his August 1999 hearing he testified that he had asthma 
attacks maybe bi-weekly, and at his November 2000 hearing he 
reported weekly to bi-weekly attacks.  These reports show 
that the veteran has rather frequent asthma attacks.  The 
competent medical evidence of record also shows dyspnea on 
exertion and shortness of breath between attacks.  Under the 
old criteria, moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 days 
intervals) with moderate dyspnea on exertion between attacks 
warranted a 30 percent evaluation.  38 C.F.R. § 4.97, DC 6602 
(1996).  Also, at his November 2000 hearing the veteran 
reported that his doctor recommended that he use his inhaler 
every day.  Daily inhalational or oral bronchodilator therapy 
warrants a 30 percent evaluation for bronchial asthma under 
the new code.  38 C.F.R. § 4.97, DC 6602 (2007).  When 
looking at the veteran's testimony in light of the competent 
medical evidence of record the Board finds that with 
resolution of reasonable doubt in the veteran's favor a 
30 percent evaluation, but no more, is warranted for 
bronchial asthma. 

An evaluation in excess of 30 percent is not warranted for 
bronchial asthma.  Considering the former version of DC 6602, 
the veteran would need to have severe bronchial asthma; 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  38 C.F.R. § 4.97, DC 6602 (1996).  The veteran 
has testified that his asthma attacks range from weekly to 
bi-weekly.  These statements seem to indicate attacks every 
10-14 days (criteria for a 30 percent evaluation) as opposed 
to weekly (criteria for 60 percent evaluation).  At his most 
recent hearing the veteran indicated that using his inhaler 
does not completely relieve his symptoms; however, marked 
dyspnea on exertion with only temporary relief by medication 
between attacks is not shown.  The competent medical evidence 
does show some complaints of dyspnea on exertion and 
shortness of breath; however, these complaints have never 
been described as "marked."  VA examinations, presumably 
performed between attacks, show that the veteran's lungs were 
clear to auscultation and percussion with no evidence of 
wheezes, rales or rhonchi.  No examiner reported unrelieved 
marked dyspnea on exertion at an examination.  The veteran's 
overall disability picture more nearly approximates the 
criteria required for the 30 percent rating; that is, 
moderate bronchial asthma with asthmatic attacks rather 
frequent (separated by only 10-14 days intervals) with 
moderate dyspnea on exertion between attacks, than the 
criteria required for the 60 percent rating.  See 38 C.F.R. 
§§ 4.97, DC 6602 (1996), 4.7 (2007). 

When considering the current DC 6602, in effect as of October 
7, 1996, to warrant an evaluation for bronchial asthma in 
excess of 30 percent pulmonary function tests would have to 
show that FEV-1 is 40 to 55 percent of predicted, or, FEV-
1/FVC is 40 to 55 percent; or the veteran would need to have 
at least monthly visits to a physician for required care of 
exacerbations; or have intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, DC 6602 (2007).  The competent medical 
evidence shows that, at worst, after bronchodilation FEV-1 
was 85 percent of predicted and FEV-1/FVC was 83 percent.  
While the competent medical evidence shows that the veteran 
has used Primatene Mist, Proventil, and Atrovent inhalers, 
there is no mention of any course of systemic 
corticosteroids.  Monthly visits to a physician for required 
care of exacerbations is not shown.  In fact, at the 
veteran's August 1999 hearing he testified that his asthma 
attacks are not so severe that he is hospitalized.  He has 
stated on numerous occasions that he uses his inhalers for 
symptom management.  An evaluation in excess of 30 percent is 
not warranted based on the current DC 6602. See id.  

B. Paroxysmal atrial tachycardia

The veteran's paroxysmal atrial tachycardia is currently 
evaluated as 10 percent disabling prior to May 16, 2003 and 
as 30 percent disabling as of May 16, 2003 based on 38 C.F.R. 
§ 4.104, DC 7015, which relates to auriculoventricular block.  
He asserts that he should be rated higher throughout the 
appeal period.  



Legal Criteria

The criteria for evaluating disabilities of the 
cardiovascular system were amended in December 1997.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran although new rating criteria only apply to the 
period of time after their effective date.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).  Therefore, the Board must evaluate the 
veteran's claim under both the former criteria in the VA 
schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.  

The applicable rating criteria for cardiovascular system 
disabilities were amended effective January 12, 1998.  
62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  Subsequent changes 
to 38 C.F.R. § 4.104 dealt with cold injury residuals and 
hypertensive vascular disease and are not relevant in this 
case.

Under the former DC 7013, in effect prior to January 12, 
1998, severe paroxysmal tachycardia with frequent attacks 
warranted a 30 percent evaluation, the highest rating 
available under this code.  38 C.F.R. § 4.104, DC 7013 
(1997).  Paroxysmal tachycardia with infrequent attacks 
warranted a 10 percent evaluation.  Id.  

Under the former DC 7015, in effect prior to January 12, 
1998, complete auriculoventricular block with attacks of 
syncope necessitating the insertion of a permanent internal 
pacemaker, and for 1 year, after which period the rating will 
be on residuals as below, warranted a 100 percent evaluation.  
38 C.F.R. § 4.104, DC 7015 (1997).  Complete 
auriculoventricular block with Stokes-Adams attacks several 
times a year despite the use of medication or management of 
the heart block by pacemaker warranted a 60 percent 
evaluation.  Id.  Complete auriculoventricular block without 
syncope or minimum rating when pacemaker has been inserted 
warranted a 30 percent evaluation.  Id.  Incomplete 
auriculoventricular block without syncope but occasionally 
symptomatic warranted a 10 percent evaluation.  Id.  
Incomplete auriculoventricular block, asymptomatic, without 
syncope or need for medicinal control after more than 1 year 
warranted a noncompensable evaluation.  Id.  According to 
Note 1, atrioventricular block, partial or complete may be 
present associated with and related to the supraventricular 
tachycardias or pathological bradycardia.  Cases with Mobitz 
Type II block may be encountered, as well as Wenckebach's 
phenomenon, Mobitz Type I block, and varying degrees of A-V 
block associated with tachyarrhythmias or other severe 
disturbances in rate or rhythm.  Such unusual cases should be 
submitted to the Director, Compensation and Pension Service.  
On the other hand, simple delayed P-R conduction time, in the 
absence of other evidence of cardiac disease, is not a 
disability.  Id., Note 1.  According to Note 2, the 
100 percent rating for 1 year following implantation of 
permanent pacemaker will commence after initial grant of the 
1 month total rating assigned under § 4.130 following 
hospital discharge.  Id., Note 2.  

When the regulations were amended in December 1997, DC 7013 
was eliminated and DC 7010 was changed to incorporate a 
rating system for supraventricular arrhythmias.  Diagnostic 
code 7015 was also modified.  

Under the current DC 7010, in effect as of January 12, 1998, 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG (electrocardiogram) or Holter monitor warrants a 
10 percent evaluation.  38 C.F.R. § 4.104, DC 7010 (2007).  
Paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor warrants a 30 percent evaluation, 
the highest available under this code.  Id.  

Under the current DC 7015, in effect as of January 12, 1998, 
atrioventricular block, with chronic congestive heart 
failure, or; work load of 3 METs (metabolic equivalent) or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent warrants a 100 percent 
evaluation.  38 C.F.R. § 4.104, DC 7015 (2007).  
Atrioventricular block, with more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent warrants a 60 percent evaluation.  Id.  
Atrioventricular block, with workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray warrants a 30 percent evaluation.  
Id.  Atrioventricular block, with workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication or a pacemaker required warrants a 10 percent 
evaluation.  Id.  Unusual cases of arrhythmia such as 
atrioventricular block associated with a supraventricular 
arrythmia or pathological bradycardia should be submitted to 
the Director, Compensation and Pension Service.  Simple 
delayed P-R conduction time, in the absence of other evidence 
of cardiac disease, is not a disability.  Id., Note.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (2007).  

Analysis

After a careful review of the evidence, the Board is of the 
opinion that with reasonable doubt resolved in favor of the 
veteran, a 30 percent evaluation, but no more, is warranted 
for paroxysmal atrial tachycardia prior to May 16, 2003.  The 
preponderance of the evidence is against a finding that an 
evaluation in excess of 30 percent is warranted for 
paroxysmal atrial tachycardia at any time throughout the 
appeal process.  

Relevant treatment records from the VA Medical Center in 
Little Rock, Arkansas show an ongoing diagnosis of paroxysmal 
atrial tachycardia.  A January 1996 emergency room report 
states that the veteran had no recent episodes of 
tachycardia.  In March 2006, the veteran reported having no 
episodes of syncope.  Electrocardiograms from August 1996, 
September 1996, September 1999, September 2002, and February 
2004 were reported as normal.   

According to May 1994 and August 1996 rating decisions and a 
May 1995 statement of the case, a February 1994 VA 
examination showed that the veteran was taking medication for 
his condition and was not having angina, shortness of breath, 
orthopnea, paroxysmal nocturnal dyspnea, or palpitations.  
Examination of the cardiovascular system noted the heart was 
not enlarged, rhythm was regular, and murmur or click was not 
heard.  

A private emergency room note from April 1997 states that the 
veteran reported having 2 episodes of paroxysmal atrial 
tachycardia and feeling weak and tired.  On physical 
examination he had regular heart rhythm and rate with no 
murmur.  The veteran had previously gone to the emergency 
room in January 1995 complaining of chest pains.  The 
assessment then was acute hypertension.  The veteran has a 
separate award of service connection for hypertension that is 
not the subject of this decision.     

At his personal hearing before a Member of the Board in March 
1998, the veteran testified that he had paroxysmal atrial 
tachycardia attacks every couple of weeks, even when he was 
not working.  At the veteran's August 1999 hearing officer 
hearing, he testified that he was still on medication for his 
cardiovascular disabilities.  

The veteran was afforded a VA examination in September 1999.  
At that examination he reported having paroxysmal atrial 
tachycardia on a weekly basis.  He stated that at times his 
heart rate gets up to 140 - 145, and on occasion as high as 
175 - 180.  He reported taking medication for this condition 
daily.  On physical examination the cardiac rhythm was 
regular and there were no murmurs and no tachycardia.  The 
impression given was paroxysmal atrial tachycardia.  

Private treatment records from March 1998 to March 2001 show 
episodes of chest pain, shortness of breath, dyspnea on 
exertion, and a history of paroxysmal atrial tachycardia.  An 
October 1998 follow-up examination report shows an impression 
of coronary artery disease.  April and August 1999 ECGs were 
reported as fair, with normal left ventricular compliance.  

The veteran has also submitted reports of heart monitoring 
for approximately 24 hour periods in April 1998 and March 
2001.  The earlier report shows an average heart rate of 75 
beats per minute (BPM) and the later shows an average of 79 
BPM.  Both reports show heart rates greater than 120 BPM were 
noted less than 1 percent of the time and that no episodes of 
bradycardia were noted.

At the veteran's November 2000 personal hearing before a 
Member of the Board, he testified that he has been taking 
daily medication for his paroxysmal atrial tachycardia since 
at least 1995 and that even with the medication he can not 
exert himself.  He also testified about the effect his 
disabilities have on his employment and daily life.   

In July 2002, VA received a letter from one of the veteran's 
private physicians.  The physician stated that the veteran 
was under his care and treatment for tachycardia and 
hypertension, and that due to the frequency and duration of 
episodes of tachycardia, the veteran was taking daily 
medication.  It was further noted that although the status of 
the veteran was improved, it must be noted that the 
medications must continue in order to allow the veteran to be 
productive at work and in the home environment.  Two months 
prior to this letter, the same physician reported that after 
a non-invasive work-up the veteran's ejection fraction was 
preserved and he had some regurgitant lesions.  The 
impression then was angina, unremarkable stress.

According to a September 2002 VA examination report, the 
veteran reported having heart rates as high as 170, more 
commonly getting up to 145 to 150 and lasting between 7 and 
40 minutes.  These episodes were reportedly more frequent 
recently.  No arrhythmias were noted on physical examination 
and the diagnosis given was paroxysmal atrial tachycardia.  
The examiner commented that the veteran's paroxysmal atrial 
tachycardia had increased in frequency in recent years.  
 
A May 2003 VA consultation note shows that pulmonary function 
tests were terminated due to fatigue, and that a maximum of 
5.05 METs was achieved.

In February 2004, the veteran was seen at the emergency room 
for chest pain where he was given an ECG that was reportedly 
negative.  An April 2005 VA primary care note reports that 
findings from a Holter monitor from September 2004 showed no 
arrhythmia.

The Board notes that in September 1999 the veteran became a 
licensed practical nurse and has had some medical training.  
At his March 1998 hearing he testified that he had paroxysmal 
atrial tachycardia attacks every couple of weeks, even when 
he was not working.  He also told a VA examiner in September 
1999 that he had these attacks on a weekly basis.  A July 
2002 letter from the veteran's private physician states that 
due to the frequency and duration of episodes of tachycardia, 
the veteran was taking daily medication.  In September 2002, 
a VA examiner commented that the veteran's episodes of heart 
rates ranging from 145 to 170 were occurring more frequently 
in recent years.  A private emergency room note from April 
1997 shows that the veteran reported having at least 2 recent 
episodes of paroxysmal atrial tachycardia.  Given the above, 
the Board is of the opinion that with reasonable doubt 
resolved in the veteran's favor, the veteran's overall 
disability picture more nearly approximates the criteria 
(under the old DC 7013) required for the 30 percent 
evaluation (severe paroxysmal tachycardia with frequent 
attacks) than for the 10 percent evaluation (paroxysmal 
tachycardia with infrequent attacks).  See 38 C.F.R. § 4.104, 
DC 7013 (1997).  Accordingly, a 30 percent evaluation, but no 
more, is warranted for paroxysmal atrial tachycardia prior to 
May 16, 2003.  See 38 C.F.R. § 4.7.        

An evaluation in excess of 30 percent is not warranted for 
paroxysmal atrial tachycardia.  To warrant an evaluation for 
paroxysmal atrial tachycardia in excess of 30 percent the 
veteran would have to have atrioventricular block with 
Stokes-Adams attacks several times a year despite the use of 
medication or management of the heart block by pacemaker; 
more than one episode of acute congestive heart failure in 
the past year; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  See 38 C.F.R. 
§ 4.104, DC 7015 (1997 & 2007).  The Board notes that 
30 percent is the highest schedular evaluation available 
under the former DC 7013 and the current DC 7010.  See 
38 C.F.R. § 4.104, DCs 7013 (1997), 7010 (2007).

Stokes-Adams attacks are "episodes of syncope in Adams-
Stokes syndrome." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 177 
(30th ed. 2003).  There are no episodes of syncope (fainting) 
related to the veteran's paroxysmal atrial tachycardia noted 
during the appeal period.  A VA emergency nursing note from 
June 2005 does show that the veteran reported a syncopal 
episodes while at home; however, the diagnosis given in 
relation to the veteran's complaints that day was acute 
gastroenteritis.  There was no mention of paroxysmal atrial 
tachycardia as a cause of the episode.  In March 2006, the 
veteran reported having no episodes of syncope.  Several 
episodes of syncope a year is not shown by the evidence of 
record.  

No episodes of acute congestive heart failure, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, or a workload of less than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope are shown.  
According to a May 2003 report, a pulmonary function test was 
terminated at that time due to fatigue and a maximum of 5.05 
METs was achieved.  There are no medical reports showing any 
of the above symptoms resulting from a workload of less than 
5 METs.  A private treatment report from May 2002 shows that 
ejection fraction was preserved, and multiple ECGs show 
normal left ventricular compliance.  As such, an evaluation 
in excess of 30 percent is not warranted for paroxysmal 
atrial tachycardia.  See 38 C.F.R. § 4.104, DCs 7013, 7015 
(1997), 7010, 7015 (2007).

The Board notes that the veteran has argued that he warrants 
a higher evaluation based on 38 C.F.R. § 4.97, DC 6818 (in 
effect prior to October 7, 1996).  This diagnostic code was 
used for rating residuals of injuries to the pleural cavity, 
including gunshot wounds.  In this case, it would not be 
proper to assign a rating for the veteran's cardiovascular 
disability using a diagnostic code for rating residuals of an 
injury to a part of the respiratory system.  The Board has 
considered rating the veteran's paroxysmal atrial tachycardia 
using other diagnostic codes but finds that there is no 
appropriate code that would result in an evaluation in excess 
of 30 percent.  
	
C. Conclusion

The veteran is competent to report his symptoms, and as noted 
above he has some medical training.  To the extent that the 
veteran has asserted that he warrants more than 30 percent 
evaluations, the Board finds that the preponderance of the 
evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against initial evaluations in excess of 30 percent for 
bronchial asthma and paroxysmal atrial tachycardia, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.    

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluations for 
bronchial asthma and paroxysmal atrial tachycardia are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disabilities are not so exceptional or 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

An initial evaluation of 30 percent, but no more, for 
bronchial asthma is allowed; to this extent the appeal is 
granted.

An initial evaluation of 30 percent, but no more, for 
paroxysmal atrial tachycardia prior to May 17, 2003 is 
allowed; to this extent the appeal is granted.  

An evaluation in excess of 30 percent for paroxysmal atrial 
tachycardia is denied.


____________________________
MICHAEL D. LYON 
	                                    Veterans Law Judge, Board 
of Veterans' Appeals


 Department of Veterans Affairs


